 

EXHIBIT 10.4

GERMAN AMERICAN BANCORP

1999 LONG-TERM EQUITY INCENTIVE PLAN

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

Section 1.01. Establishment and Term of Plan. German American Bancorp, an
Indiana corporation (the "Company"), hereby establishes the German American
Bancorp 1999 Long-Term Equity Incentive Plan (the "Plan"), effective as of April
22, 1999, subject to the approval of the Plan at the Company's 1999 Annual
Meeting of Shareholders.

 

Section 1.02. Purpose. The Plan is designed to promote the interests of the
Company, its subsidiaries, and its shareholders by providing stock-based
incentives to selected Employees and Non-Employee Directors of the Company and
its subsidiaries who are expected to contribute materially to the success of the
Company and its subsidiaries. The purpose of the Plan is to provide a means of
rewarding performance and to provide an opportunity to increase the personal
ownership interest of Employees and Non-Employee Directors in the continued
success of the Company. The Company believes that the Plan will assist its
efforts to attract and retain quality Employees and Non-Employee Directors.

 

ARTICLE II

 

ADMINISTRATION

 

Section 2.01. Administrative Committee. The Plan shall be administered by the
Committee, which shall serve at the pleasure of the Board of Directors, except
that, for the purpose of awards made to Non-Employee Directors, the full Board
of Directors shall serve as the Committee. The Committee shall have full
authority to administer the Plan, including authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary to comply with the requirements
of the Plan or any applicable law.

 

Section 2.02. Powers of the Committee. The Committee shall, subject to the terms
of this Plan, have the authority to: (i) select the eligible Employees and
Directors who shall receive Awards, (ii) grant Awards, (iii) determine the types
and sizes of Awards to be granted to Employees and Directors under the Plan,
(iv) determine the terms, conditions, vesting periods, and restrictions
applicable to Awards, (v) adopt, alter, and repeal administrative rules and
practices governing this Plan, (vi) interpret the terms and provisions of this
Plan and any Awards granted this Plan, (vii) prescribe the forms of any Award
Agreements or other instruments relating to Awards, and (viii) otherwise
supervise the administration of this Plan. The Committee may delegate any of its
authority to any other person or persons that it deems appropriate with respect
to Awards granted to Employees who are not officers of the Company.

 

 

 

 

Section 2.03. Actions of the Committee. All actions taken and all
interpretations and determinations made in good faith by the Committee, or made
by any other person or persons to whom the Committee has delegated authority,
shall be final and binding upon all Participants, the Company, and all other
interested persons. All decisions by the Committee (including decisions made by
the Board of Directors when serving as the Committee) shall be made with the
approval of not less than a majority of its members. Members of the Committee
who are eligible for Awards may vote on any matters affecting the administration
of the Plan or the grant of any Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself; but any
such member may be counted in determining the existence of a quorum of the
Committee.

 

ARTICLE III

 

ELIGIBILITY

 

Any Employee or Director of the Company or any of its Subsidiaries who is
selected by the Committee to be a Participant under the Plan shall be eligible
for the grant of Awards, except that only employees will be eligible to receive
Incentive Stock Options. The selection of the Employees and Directors to receive
Awards shall be within the discretion of the Committee. More than one Award may
be granted to the same Employee or Director.

 

ARTICLE IV

 

SHARES SUBJECT TO AWARDS

 

Section 4.01. Number of Common Shares. The shares subject to the Awards and
other provisions of the Plan shall be the Company's authorized but unissued, or
reacquired Common Shares. The aggregate number of Common Shares that may be
subject to Awards granted under this Plan in any fiscal year shall be equal to
the sum of (i) one percent (1%) of the number of Common Shares Outstanding as of
the last day of the Company's prior fiscal year, plus (ii) the number of Common
Shares that were available for the grant of Awards, but not granted, under this
Plan in any previous fiscal year; provided that in no event will the number of
Common Shares available for the grant of Awards in any fiscal year exceed
one-and-one-half percent (1 1/2%) of the Common Shares Outstanding as of the
last day of the prior fiscal year. The aggregate number of Common Shares that
may be issued under the Plan upon the exercise of Incentive Stock Options is
425,000, as adjusted pursuant to Section 4.02. No fractional shares shall be
issued under this Plan; if necessary, the Committee shall determine the manner
in which the value of fractional shares will be treated.

 

The assumption of awards granted by an organization acquired by the Company, or
the grant of Awards under this Plan in substitution for any such awards, shall
not reduce the number of Common Shares available for the grant of Awards under
this Plan. Common Shares subject to an Award that is forfeited, terminated or
canceled without having been exercised shall again be available for grant under
this Plan, subject to the limitations noted in the foregoing paragraph of this
Section 4.01.

 

 

 

 

Section 4.02. Adjustment. In the event of any change in the Common Shares by
reason of a merger, consolidation, reorganization, recapitalization or similar
transaction, or in the event of a stock split, stock dividend or distribution to
shareholders (other than normal cash dividends), spin-off or any other change in
the corporate structure of the Company, the Committee may adjust the number and
class of shares that may be issued under this Plan, the aggregate number of
Common Shares that may be issued under the Plan upon the exercise of Incentive
Stock Options, the number and class of shares subject to outstanding Awards, the
exercise price applicable to outstanding Awards, and the Fair Market Value of
the Common Shares and other value determinations applicable to outstanding
Awards, if and to the extent deemed appropriate. All determinations made by the
Committee with respect to adjustments under this Section 4.02 shall be
conclusive and binding for all purposes of the Plan.

 

ARTICLE V

 

AWARDS

 

Section 5.01. Grant of Awards. Awards authorized under this Article V may be
granted pursuant to another incentive program which incorporates by reference
the terms and conditions of this Plan. Awards may be granted singly or in
combination or tandem with other Awards. Awards may also be granted in
replacement of, or in substitution for, other awards granted by the Company
whether or not such other awards were granted under this Plan; without limiting
the foregoing, if a Participant pays all or part of the exercise price or taxes
associated with an Award by the transfer of Common Shares or the surrender of
all or part of an Award (including the Award being exercised), the Committee
may, in its discretion, grant a new Award to replace the Common Shares that were
transferred or the Award that was surrendered. The Company may assume awards
granted by an organization acquired by the Company or may grant Awards in
replacement of, or in substitution for, any such awards.

 

Section 5.02. Types of Awards. Awards may include, but are not limited to, the
following:

 

(a) Stock Award. A Stock Award is a grant of Common Shares or a right to receive
Common Shares (or their cash equivalent or a combination of both). All or part
of any Stock Award may be subject to conditions, restrictions and risks of
forfeiture, as and to the extent established by the Committee. Stock Awards may
be based on the Fair Market Value of the Common Shares, or on other specified
values or methods of valuation, as determined by the Committee.

 

(b) Stock Option. A right to purchase a specified number of Common Shares,
during a specified period and at a specified exercise price, all as determined
by the Committee. A Stock Option may be an Incentive Stock Option or a
Non-Qualified Stock Option. Incentive Stock Options may only be issued to
Employees. In addition to the terms, conditions, vesting periods, and
restrictions established by the Committee in the Award Agreement, Incentive
Stock Options must comply with the requirements of Section 422 of the Code,
Section 5.03(f), and this Article V.

 

 

 

 

(c) Stock Appreciation Right. A right to receive a payment, in cash or Common
Shares, equal to the excess of (i) the Fair Market Value or other specified
valuation, of a specified number of Common Shares on the date the right is
exercised over (ii) the Fair Market Value, or other specified valuation, on the
date the right is granted, all as determined by the Committee. The right may be
conditioned upon the occurrence of certain events, such as a Change In Control,
or may be unconditional, as determined by the Committee.

 

Section 5.03. Terms and Conditions of Awards; Agreements. Awards granted under
the Plan shall be evidenced by an Award Agreement executed by the Company and
the Participant, which shall contain such terms and be in such form as the
Committee may from time to time approve, subject to the following limitations
and conditions:

 

(a) Number of Shares. The Award Agreement shall state, as appropriate, the type
and total number of shares granted under a Stock Award, and/or the type and
total number of shares with respect to which Stock Options and Stock
Appreciation Rights are granted.

 

(b) Award Prices. The Award Agreement shall state, as applicable, the exercise
price per share or other operative value of the Common Shares covered by each
Award. The price or other value shall be determined by the Committee. For
Incentive Stock Options, the exercise price shall satisfy all of the
requirements of the Code and of Section 5.03(f) of this Plan.

 

(c) Payment of Exercise Price; Deferral. The exercise price of a Stock Option
(other than an Incentive Stock Option), and any Stock Award for which the
Committee has established an exercise price, may be paid in cash, by the
transfer of Common Shares, by the surrender of all or part of an Award
(including the Award being exercised), or by a combination of these methods, as
and to the extent permitted by the Committee. The exercise price of an Incentive
Stock Option may be paid in cash, by the transfer of Common Shares, or by a
combination of these methods, as and to the extent permitted by the Committee at
the time of grant, but may not be paid by the surrender of all or part of an
Award. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of this
Plan.

 

With the approval of the Committee, the delivery of the Common Shares, cash, or
any combination thereof subject to an Award may be deferred, either in the form
of installments or a single future delivery. The Committee may also permit
selected Participants to defer the payment of some or all of their Awards, as
well as other compensation, in accordance with procedures established by the
Committee to assure that the recognition of taxable income is deferred under the
Code. The Committee may also establish rules and procedures for the crediting of
interest on deferred cash payments and dividend equivalents on Awards.

 

 

 

 

(d) Issuance of Shares and Compliance with Securities Laws. The Company may
postpone the issuance and delivery of certificates representing shares until (a)
the admission of such shares to listing on any stock exchange on which shares of
the Company of the same class are then listed, and (b) the completion of such
registration or other qualification of such shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable, which registration or other qualification the Company shall use it
best efforts to complete; provided, however, a person purchasing shares pursuant
to the Plan has no right to require the Company to register the Common Shares
under federal or state securities laws at any time. Any person purchasing shares
pursuant to the Plan may be required to make such representations and furnish
such information as may, in the opinion of counsel for the Company, be
appropriate to permit the Company, in light of the existence or non-existence
with respect to such shares of an effective registration under the Securities
Act of 1933, as amended, or any similar state statute, to issue the shares in
compliance with the provisions of those or any comparable acts.

 

(e) Rights as a Shareholder. A Participant shall have no rights as a shareholder
with respect to shares covered by an Award, including voting rights or rights to
dividends, unless and until such shares are validly issued to such Participant
pursuant to the terms of the Award.

 

(f) Incentive Stock Options. To the extent any Award granted pursuant to this
Plan contains an Incentive Stock Option, the following limitations and
conditions shall apply to such Incentive Stock Option and the Award Agreement
relating thereto in addition to the terms and conditions provided herein:

 

(1) Price. The price of an Incentive Stock Option shall be an amount per share
not less than the Fair Market Value per share of the Common Shares on the date
of granting of the option. In the case of Incentive Stock Options granted to an
Employee of the Company who is a ten percent (10%) shareholder, the option price
shall be an amount per share not less than one hundred ten percent (110%) of the
Fair Market Value per share of the Common Shares on the date of the granting of
the Incentive Stock Option.

 

 

 

 

(2) Exercise Period. Unless terminated earlier pursuant to other terms and
provisions of the Award Agreement, the term of each Incentive Stock Option shall
expire within the period prescribed in the Agreement relating thereto, which
shall not be more than five (5) years from the date the Incentive Stock Option
is granted if the Participant is a ten percent (10%) shareholder, and not more
than ten (10) years from the date the Incentive Stock Option is granted if the
Participant is not a ten percent (10%) shareholder.

 

(3) Limitation on Grants. No Incentive Stock Option shall be granted under this
Plan after April 21, 2009.

 

(4) Limitation on Transferability. No Incentive Stock Option shall be assignable
or transferable except by will or under the laws of descent and distribution.
During the lifetime of a Participant, the Incentive Stock Option shall be
exercisable only by the Participant and may not be transferred or assigned
pursuant to a qualified domestic relations order.

 

(5) Maximum Exercise Rule. The aggregate Fair Market Value (determined at the
time the option is granted) of the shares with respect to which Incentive Stock
Options are exercisable for the first time by an Employee during any calendar
year under all such plans of the Company and any parent or Subsidiary of the
Company shall not exceed One Hundred Thousand Dollars ($100,000).

 

(g) Termination of Awards Under Certain Conditions. The Committee may cancel any
unexpired, unpaid or deferred Awards at any time, if the Participant is not in
compliance with all applicable provisions of this Plan or with any Award
Agreement, or if the Participant, whether or not he or she is currently employed
by the Company, engages in any of the following activities without the prior
written consent of the Company:

 

(1) Directly or indirectly renders services to or for an organization, or
engages in a business that is, in the judgment of the Committee, in competition
with the Company.

 

(2) Discloses to anyone outside of the Company, or uses for any purpose other
than the Company's business, any confidential or proprietary information or
material relating to the Company, whether acquired by the Participant during or
after employment with the Company.

 

The Committee may, in its discretion and as a condition to the exercise of an
Award, require a Participant to acknowledge in writing that he or she is in
compliance with all applicable provisions of this Plan and of any Award
Agreement and has not engaged in any activities referred to in clauses (1) and
(2) above.

 

 

 

 

(h) Nontransferability. Unless otherwise determined by the Committee and
provided in the Award Agreement, (i) no Award granted under this Plan may be
transferred or assigned by the Participant to whom it is granted other than by
will, pursuant to the laws of descent and distribution, or pursuant to a
qualified domestic relations order, and (ii) an Award granted under this Plan
may be exercised, during the Participant's lifetime, only by the Participant or
by the Participant's guardian or legal representative.

 

Section 5.04. Election to Defer Grant or Receipt of Award. Notwithstanding any
provision herein to the contrary, the Committee may provide, in any Award
Agreement or in any program granting Awards under this Plan, that the
Participant may elect to defer receipt of the Award as provided in the Award
Agreement or program.

 

ARTICLE VI

 

TAX WITHHOLDING OBLIGATIONS

 

Prior to the payment of an Award, the Company may withhold, or require a
Participant to remit to the Company, an amount sufficient to pay any federal,
state and local withholding taxes associated with the Award. The Committee may,
in its discretion and subject to such rules as the Committee may adopt, permit a
Participant to pay any or all withholding taxes associated with the Award in
cash, by the transfer of Common Shares, by the surrender of all or part of an
Award (including the Award being exercised), or by a combination of these
methods.

 

ARTICLE VII

 

TERMINATION OF EMPLOYMENT OR TERMINATION OF SERVICE

 

Section 7.01. Termination of Employment. Unless the Committee provides otherwise
in the Award Agreement, if a Participant's employment or service with the
Company or a Subsidiary terminates for any reason other than Retirement,
Disability or death of the Participant, he or she may, but only within the
thirty (30) day period immediately following such termination of employment or
service, and in no event later than the expiration date specified in the Award
Agreement, exercise his or her Award to the extent that he or she was entitled
to exercise it at the date of such termination; provided, however, if a
Participant's employment or service is terminated for deliberate, willful or
gross misconduct, as determined by the Board of Directors, all rights under the
Award shall expire upon receipt of the notice of such termination. The transfer
of an Employee from the employ of the Company to a Subsidiary, or vice versa, or
from one Subsidiary to another Subsidiary, shall not be deemed a termination of
employment for purposes of the plan.

 

 

 

 

Section 7.02. Retirement or Disability. Unless the Committee provides otherwise
in the Award Agreement, if a Participant's employment with the Company or any
Subsidiary, or his or her service as a Non-Employee Director terminates due to
Retirement or Disability, the Participant (or if he or she becomes
incapacitated, the Participant's legal representative) may, but only within the
five (5)-year period immediately following such termination of employment or
termination of service, and in no event later than the expiration date specified
in the Award Agreement, exercise his or her Award to the extent that he or she
was entitled to exercise it at the date of such termination; provided, however,
if the Award being exercised under this paragraph is an Incentive Stock Option,
it may be exercised as such only during the three (3)-month period immediately
following such Retirement or Disability, and in no event later than the
expiration date specified in the Award Agreement. During the remainder of the
five (5)-year period (or, if shorter, the exercise period specified in the Award
Agreement), the option may be exercised as a Non-Qualified Stock Option.

 

Section 7.03. Death. Unless the Committee provides otherwise in the Award
Agreement, if a Participant dies (whether prior to or after termination of
employment or termination of service as a Non-Employee Director) while he or she
is entitled to exercise an Award, it may be exercised within the one (1) year
period immediately following the Participant's death, but in no event later than
the expiration date specified in the Award Agreement, by the person or persons
to whom his or her rights to it shall pass by his or her will or by the
applicable laws of descent and distribution; provided, however, if the Award
being exercised under this paragraph is an Incentive Stock Option, it may be
exercised as such only during the three (3)-month period immediately following
the Participant's death and in no event later than the expiration date specified
in the Award Agreement. During the remainder of such one (1) year period (or, if
shorter, the exercise period specified in the Award Agreement), the option may
be exercised as a Non-Qualified Stock Option.

 

ARTICLE VIII

 

CHANGE OF CONTROL

 

Unless and to the extent the terms and conditions of a Change of Control
agreement between the Company and a Participant provide otherwise and unless and
to the extent otherwise determined by the Board of Directors, in the event of a
Change of Control of the Company, (i) all Stock Appreciation Rights, Stock
Options and other stock purchase rights then outstanding will become fully
exercisable as of the date of the Change of Control, and (ii) all restrictions
and conditions applicable to Restricted Stock and other Stock Awards will be
deemed to have been satisfied as of the date of the Change of Control. Any such
determination by the Board of Directors that is made after the occurrence of a
Change of Control will not be effective unless a majority of the Directors then
in office were in office at the beginning of a period of twenty-four (24)
consecutive months and the determination is approved by a majority of such
Directors.

 

ARTICLE IX

 

AMENDMENT OF PLAN OR AWARDS

 

Section 9.01. Amendment, Suspension or Termination of Plan. The Board of
Directors may, from time to time, amend, suspend or terminate this Plan at any
time, and, in accordance with such amendments, may thereupon change terms and
conditions of any Awards not theretofore issued. Shareholder approval for any
such amendment will be required only to the extent necessary to satisfy the
rules of Nasdaq or any national exchange on which the Common Shares are listed,
or to satisfy any applicable federal or state law or regulation.

 

 

 

 

Section 9.02. Amendment of Outstanding Awards. The Committee may, in its
discretion, amend the terms of any Award, prospectively or retroactively, but no
such amendment may impair the rights of any Participant without his or her
consent. Shareholder approval for any such amendment will be required only to
the extent necessary to satisfy the rules of Nasdaq or any national exchange on
which the Common Shares are listed, or to satisfy any applicable federal or
state law or regulation. The Committee may, in whole or in part, waive any
restrictions or conditions applicable to, or accelerate the vesting of, any
Award.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01. Governing Law. The interpretation, validity and enforcement of
this Plan will, to the extent not otherwise governed by the Code or the
securities laws of the United States, be governed by the laws of the State of
Indiana.

 

Section 10.02. Rights of Employees. Nothing in this Plan will confer upon any
Participant the right to continued employment by the Company or limit in any way
the Company's right to terminate any Participant's employment at will.

 

ARTICLE XI

 

DEFINITIONS

 

Section 11.01. Definitions. When capitalized in this Plan, unless the context
otherwise requires:

 

(a) "Award" means a grant made to a Participant pursuant to Article V of this
Plan.

 

(b) "Award Agreement" means a written instrument between the Company and a
Participant evidencing an Award and prescribing the terms, conditions, and
restrictions applicable to the Award.

 

(c) "Board of Directors" means the Board of Directors of the Company, as
constituted at any time.

 

(d) "Change of Control" means the first to occur of the following events:

 

(1) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") other than the
Company, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of the combined voting power of
the Company's then-outstanding securities;

 

 

 

 

(2) those persons who constitute a majority of the Board of Directors of the
Company are persons who were not directors of the Company for at least the
twenty-four (24) months preceding months;

 

(3) the shareholders of the Company approve a merger or consolidation of the
Company with any other company, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such other entity outstanding immediately after such merger or consolidation; or

 

(4) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.

 

(e) "Code" means the Internal Revenue Code of 1986, as amended.

 

(f) "Committee" means the Human Resources Committee of the Board of Directors,
consisting of two or more "Non-Employee Directors" as such term is defined by
paragraph (b)(3) of Rule 16b-3, except that the term Committee shall mean the
entire Board of Directors with respect to awards made to Non-Employee Directors
of the Company or any Subsidiary.

 

(g) "Common Share" means a share of common stock of German American Bancorp.

 

(h) "Common Shares Outstanding" means the total number of Common Shares
outstanding as reflected in the Company's financial statements as of the most
recent fiscal year-end.

 

(i) "Company" means German American Bancorp.

 

(j) "Director" means a director of the Company or any Subsidiary.

 

(k) "Disabled" or "Disability" means a permanent disability as defined in the
applicable long-term disability plan of the Company; except that "Disabled" or
"Disability" with respect to Awards made to Directors shall mean total and
permanent disability as defined in Section 22(e)(3) of the Code.

 

 

 

 

(l) "Employee" means any individual employed by the Company or any of its
Subsidiaries, including officers and Employees who are members of the Board of
Directors of the Company or any of its Subsidiaries.

 

(m) "Fair Market Value" of a Common Share means the value of the share on a
particular date, determined as follows:

 

(1) if the stock is not listed on such date on any national securities exchange
but is authorized to be quoted by Nasdaq or an other established
"over-the-counter" market, the average between the highest "bid" and lowest
"asked" quotations of a share at the close of trading on the day immediately
preceding such date (or, if none, on the most recent date on which there were
closing bid and asked quotations of a share), as reported by Nasdaq, or other
similar service selected by the Committee;

 

(2) if the stock is listed on such date on one (1) or more national securities
exchanges, the last reported sale price of a share on the last trading day
preceding such date as recorded on the composite tape system, or, if such system
does not cover the stock, the last reported sale price of a share on such date
on the principal national securities exchange on which the stock is listed, or,
if no sale of the stock took place on such date, the last reported sale price of
a share on the most recent day on which a sale of a share took place as recorded
by such system or on such exchange, as the case may be; or

 

(3) if the stock is neither listed on such date on a national securities
exchange nor traded in the over-the-counter market, the fair market value of a
share on such date as determined in good faith by the Committee, on a basis
consistent with regulations under the Code.

 

(n) "Incentive Stock Options" means stock options issued to Employees which
qualify under and meet the requirements of Section 422 of the Code.

 

(o) "Non-Employee Director" means any Director of the Company or any of its
Subsidiaries who is not an Employee of the Company or any of its Subsidiaries.

 

(p) "Non-Qualified Stock Options" means stock options which do not qualify under
or meet the requirements of Section 422 of the Code.

 

(q) "Participant" means any person to whom an Award has been granted under this
Plan.

 

 

 

 

(r) "Plan" means this German American Bancorp 1999 Long-Term Equity Incentive
Plan authorized by the Board of Directors at its meeting held on March 26, 1999,
as such Plan from time to time may be amended as herein provided.

 

(s) "Restricted Stock" means an Award of Common Shares that are nontransferable
and are subject to a substantial risk of forfeiture.

 

(t) "Retirement", in the case of an Employee, means the termination of all
employment with the Company and its Subsidiaries for any reason other than death
or Disability after the day on which the Employee has attained age 55, and in
the case of a Non-Employee Director means withdrawal after obtaining the age of
55.

 

(u) "Rule 16b-3" means Rule 16b-3 of the Securities and Exchange Commission,
under the Securities Exchange Age of 1934, as amended.

 

(v) "Stock Appreciation Rights" means the Stock Appreciation Rights issued
pursuant to the Plan.

 

(w) "Stock Options" means the Incentive Stock Options and the Non-Qualified
Stock Options issued pursuant to the Plan.

 

(x) "Subsidiary" means a corporation or other form of business association of
which shares (or other ownership interests) having fifty percent (50%) or more
of the voting power are, or in the future become, owned or controlled, directly
or indirectly, by the Company.

 

 

 

